Exhibit 10.4
GUARANTEE AGREEMENT
     THIS GUARANTEE AGREEMENT dated as of September 30, 2008 (this “Guarantee”)
is entered into by FREIGHTCAR AMERICA, INC., a Delaware corporation (the
“Guarantor”), in favor of BANK OF AMERICA, N.A., a national banking association,
as the administrative agent (in such capacity, the “Administrative Agent”) for
certain financial institutions (each a “Lender”, and collectively the “Lenders”)
from time to time party to the Credit Agreement (defined below).
RECITALS
     JAIX LEASING COMPANY, a Delaware corporation (the “Borrower”), is party to
a Credit Agreement dated as of September 30, 2008, by and among the Borrower,
the Administrative Agent and the Lenders (as the same may be amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”).
     As a condition to the effectiveness of the Credit Agreement, the
Administrative Agent and the Lenders have required the execution and delivery of
this Guarantee by the Guarantor.
     The Borrower is a wholly-owned subsidiary of the Guarantor, and the
Guarantor expects to derive economic benefits from the extensions of credit and
other financial accommodations from the Administrative Agent and the Lenders to
the Borrower.
     In consideration of the premises and to induce the Administrative Agent and
the Lenders to enter into the Credit Agreement and to induce the Lenders to
extend credit thereunder, the Guarantor hereby agrees with the Administrative
Agent, for the ratable benefit of the Lenders, as follows:
     SECTION 1 DEFINITIONS.
     1.1 Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
     1.2 When used herein the following terms shall have the following meanings:
     “Administrative Agent” has the meaning set forth in the preamble hereto.
     “Borrower” has the meaning specified in the Recitals.
     “Credit Agreement” has the meaning specified in the Recitals.
     “Guarantee” has the meaning set forth in the preamble hereto.
     “Guarantor” has the meaning set forth in the preamble hereto.

 



--------------------------------------------------------------------------------



 



     “Lender” has the meaning set forth in the preamble hereto.
     “Obligations” has the meaning specified in the Credit Agreement.
     “Satisfaction Time” means the payment in full in cash and performance of
all Obligations, except for contingent obligations under any provision of any
Loan Document that by its terms survives termination of such Loan Document.
SECTION 2 GUARANTY.
     2.1 Guaranty.
     (a) The Guarantor hereby, absolutely, unconditionally, and irrevocably, as
a primary obligor and not only a surety, guarantees to the Administrative Agent,
for the ratable benefit of the Lenders and their respective successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance by the Borrower of the Obligations when due (whether at the stated
maturity, by acceleration or otherwise).
     (b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of the Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by the Guarantor under applicable federal and state laws relating to the
insolvency of debtors.
     (c) The Guarantor agrees that the Obligations may at any time and from time
to time exceed the amount of the liability of the Guarantor hereunder without
impairing this Guarantee or affecting the rights and remedies of the
Administrative Agent or any Lender hereunder.
     (d) This Guarantee shall remain in full force and effect until the
Satisfaction Time.
     (e) No payment made by the Borrower, the Guarantor, any other guarantor or
any other Person or received or collected by the Administrative Agent or any
Lender from the Borrower, the Guarantor, any other guarantor or any other Person
by virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Obligations shall be deemed to modify, reduce, release or otherwise affect
the liability of the Guarantor hereunder which shall, notwithstanding any such
payment (other than any payment made by the Guarantor in respect of the
Obligations or any payment received or collected from the Guarantor in respect
of the Obligations), remain liable for the Obligations up to the maximum
liability of the Guarantor hereunder until the Satisfaction Time.
     2.2 No Subrogation. Notwithstanding any payment made by the Guarantor
hereunder or any set-off or application of funds of the Guarantor by the
Administrative Agent or any Lender, the Guarantor shall not be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against the Borrower or any collateral security or guaranty or right of offset
held by the Administrative Agent or any Lender for the payment of the
Obligations, nor shall the Guarantor seek or be entitled to seek any
contribution or

2



--------------------------------------------------------------------------------



 



reimbursement from the Borrower in respect of payments made by the Guarantor
hereunder, until the Satisfaction Time. If any amount shall be paid to the
Guarantor on account of such subrogation rights at any time before the
Satisfaction Time, such amount shall be held by the Guarantor in trust for the
Administrative Agent and the Lenders, segregated from other funds of the
Guarantor, and shall, forthwith upon receipt by the Guarantor, be turned over to
the Administrative Agent in the exact form received by the Guarantor (duly
indorsed by the Guarantor to the Administrative Agent, if required), to be
applied against the Obligations, whether matured or unmatured, in such order as
the Administrative Agent may determine.
     2.3 Amendments, etc. with respect to the Obligations. The Guarantor shall
remain obligated hereunder without any reservation of rights against the
Guarantor and without notice to or further assent by the Guarantor
notwithstanding that: (a) any demand for payment of any of the Obligations made
by the Administrative Agent or any Lender may be rescinded by the Administrative
Agent or such Lender and any of the Obligations continued; (b) the Obligations,
or the liability of any other Person upon or for any part thereof, or any
collateral security or guaranty therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any Lender; and (c) the Credit Agreement, other Loan
Documents and any other documents executed and delivered in connection therewith
may be amended, modified, supplemented or terminated, in whole or in part, as
the Administrative Agent (or the Required Lenders or all the Lenders, as the
case may be) may deem advisable from time to time.
     The Administrative Agent or any Lender may, from time to time, at its sole
discretion and without notice to the Guarantor, take any or all of the following
actions: (i) retain or obtain a security interest in any property of any other
Person to secure any of the Obligations; (ii) retain or obtain the primary or
secondary obligation of any obligor or obligors, in addition to the undersigned,
with respect to any of the Obligations; (iii) extend or renew any of the
Obligations for one or more periods (whether or not longer than the original
period), alter or exchange any of the Obligations, or release or compromise any
obligation of any of the undersigned hereunder or any obligation of any nature
of any other obligor with respect to any of the Obligations; (iv) release any
guaranty or right of offset or its security interest in, or surrender, release
or permit any substitution or exchange for, all or any part of any property
securing any of the Obligations or any obligation hereunder, or extend or renew
for one or more periods (whether or not longer than the original period) or
release, compromise, alter or exchange any obligations of any nature of any
obligor with respect to any such property; and (v) resort to the undersigned for
payment of any of the Obligations when due, whether or not the Administrative
Agent or any Lender has proceeded against any other obligor primarily or
secondarily obligated with respect to any of the Obligations.
     2.4 Waivers. The Guarantor waives any and all notice of the creation,
renewal, extension or accrual of any of the Obligations and notice or proof of
reliance by the Administrative Agent or any Lender upon this Guarantee or the
acceptance hereof. The Obligations shall conclusively be deemed to have been
created, contracted, incurred, renewed, extended, amended, or waived in reliance
upon this Guarantee. Likewise, all dealings between the Borrower and the
Guarantor, on the one hand, and the Administrative Agent and the Lenders, on the
other hand, shall be conclusively presumed to have been had or consummated in
reliance

3



--------------------------------------------------------------------------------



 



upon this Guarantee. The Guarantor waives: (a) diligence, presentment, protest,
demand for payment, notice of default, dishonor, nonpayment and all other
notices whatsoever to or upon the Borrower or the Guarantor with respect to the
Obligations; (b) notice of the existence, creation or non-payment of all or any
of the Obligations; (c) all diligence in collection, protection of, or
realization upon any Obligations or any guaranty of any Obligations; and (d) any
and all defenses and claims which may be available to the Borrower, whether or
not on account of a related transaction, against the Administrative Agent or any
Lender, including defense of waiver, release, discharge, disallowance in
bankruptcy, statute of limitations, res judicata, statute of frauds,
anti-deficiency statute, fraud, illegality and unenforceability.
     2.5 Payments. The Guarantor hereby guaranties that payments hereunder will
be paid to the Administrative Agent without set-off or counterclaim in Dollars
at the office of the Administrative Agent specified in the Credit Agreement.
SECTION 3 REPRESENTATIONS AND WARRANTIES.
     To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder, the Guarantor hereby represents and warrants
to the Administrative Agent and each Lender that on the date hereof, Schedule 3
sets forth: (a) the Guarantor’s jurisdiction of incorporation; (b) the location
of the Guarantor’s chief executive office; (c) the Guarantor’s exact legal name
as it appears on its Organization Documents; and (d) the Guarantor’s
organizational identification number (to the extent the Guarantor is organized
in a jurisdiction which assigns such numbers) and federal employer
identification number.
SECTION 4 COVENANTS.
     The Guarantor covenants and agrees with the Administrative Agent and the
Lenders that, from and after the date of this Guarantee until the Obligations
shall have been paid in full, the Guarantor shall not, except upon 30 days’
prior written notice to the Administrative Agent and delivery to the
Administrative Agent: (a) change its jurisdiction of incorporation or the
location of its chief executive office from that specified in Schedule 3 or in
any subsequent notice delivered pursuant to this Section 4; or (b) change its
name, identity or corporate structure.
SECTION 5 REMEDIAL PROVISIONS.
     If an Event of Default shall occur and be continuing, the Administrative
Agent, on behalf of the Lenders, may exercise all rights and remedies of a
secured party under the UCC or any other applicable law in addition to all other
rights and remedies granted to them in this Guarantee and in any other
instrument or agreement securing, evidencing or relating to the Obligations.
SECTION 6 MISCELLANEOUS.
     6.1 Amendments in Writing. None of the terms or provisions of this
Guarantee may be waived, amended, supplemented or otherwise modified except in
accordance with Section 10.01 of the Credit Agreement and except for amendments,
supplements or modifications to the schedules hereto as expressly contemplated
herein.

4



--------------------------------------------------------------------------------



 



     6.2 Notices. All notices, requests and demands to or upon the
Administrative Agent or the Guarantor hereunder shall be addressed to the
Borrower and effected in the manner provided for in Section 10.02 of the Credit
Agreement and the Guarantor hereby appoints the Borrower as its agent to receive
notices hereunder.
     6.3 INDEMNIFICATION BY GUARANTOR. THE GUARANTOR HEREBY AGREES TO INDEMNIFY,
EXONERATE AND HOLD THE ADMINISTRATIVE AGENT AND THE LENDER FREE AND HARMLESS
FROM AND AGAINST ANY AND ALL INDEMNIFIED LIABILITIES, INCURRED BY SUCH
ADMINISTRATIVE AGENT AND LENDERS OR ANY AND ALL OF THEM AS A RESULT OF, OR
ARISING OUT OF, OR RELATING TO: (A) ANY TENDER OFFER, MERGER, PURCHASE OF EQUITY
INTERESTS, PURCHASE OF ASSETS OR OTHER SIMILAR TRANSACTION FINANCED OR PROPOSED
TO BE FINANCED IN WHOLE OR IN PART, DIRECTLY OR INDIRECTLY, WITH THE PROCEEDS OF
ANY OF THE LOANS; (B) THE USE, HANDLING, RELEASE, EMISSION, DISCHARGE,
TRANSPORTATION, STORAGE, TREATMENT OR DISPOSAL OF ANY HAZARDOUS SUBSTANCE AT ANY
PROPERTY OWNED OR LEASED BY THE BORROWER; (C) ANY VIOLATION OF ANY ENVIRONMENTAL
LAWS WITH RESPECT TO CONDITIONS AT ANY PROPERTY OWNED OR LEASED BY THE BORROWER
OR THE OPERATIONS CONDUCTED THEREON; (D) THE INVESTIGATION, CLEANUP OR
REMEDIATION OF OFFSITE LOCATIONS AT WHICH ANY LOAN PARTY OR THEIR RESPECTIVE
PREDECESSORS ARE ALLEGED TO HAVE DIRECTLY OR INDIRECTLY DISPOSED OF HAZARDOUS
SUBSTANCES; OR (E) THE EXECUTION, DELIVERY, PERFORMANCE OR ENFORCEMENT OF THIS
GUARANTEE OR ANY OTHER LOAN DOCUMENT BY ANY OF THE ADMINISTRATIVE AGENT OR ANY
LENDER, EXCEPT FOR ANY SUCH INDEMNIFIED LIABILITIES ARISING ON ACCOUNT OF THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE ADMINISTRATIVE AGENT OR SUCH
LENDER AS DETERMINED BY A FINAL, NONAPPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION. IF AND TO THE EXTENT THAT THE FOREGOING UNDERTAKING MAY BE
UNENFORCEABLE FOR ANY REASON, THE GUARANTOR HEREBY AGREES TO MAKE THE MAXIMUM
CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF EACH OF THE INDEMNIFIED
LIABILITIES WHICH IS PERMISSIBLE UNDER APPLICABLE LAW. ALL OBLIGATIONS PROVIDED
FOR IN THIS SECTION 6.3 SHALL SURVIVE REPAYMENT OF ALL (AND SHALL BE)
OBLIGATIONS (AND TERMINATION OF ALL COMMITMENTS UNDER THE CREDIT AGREEMENT), AND
TERMINATION OF THIS GUARANTEE.
     6.4 Enforcement Expenses.
     (a) The Guarantor agrees to pay or reimburse on demand each Lender and the
Administrative Agent for all reasonable out-of-pocket costs and expenses
(including attorneys’ fees) incurred in collecting against the Guarantor under
this Guarantee or otherwise enforcing or preserving any rights under this
Guarantee and the other Loan Documents.

5



--------------------------------------------------------------------------------



 



     (b) The Guarantor agrees to pay, and to hold the Administrative Agent and
the Lenders harmless from, any and all liabilities with respect to, or resulting
from any delay in paying, any and all stamp, excise, sales or other taxes which
may be payable or determined to be payable with respect to any of the Collateral
or in connection with any of the transactions contemplated by this Guarantee.
     (c) The agreements in this Section 6.4 shall survive repayment of all (and
shall be) Obligations (and termination of all commitments under the Credit
Agreement) and termination of this Guarantee.
     6.5 Captions. Section captions used in this Guarantee are for convenience
only and shall not affect the construction of this Guarantee.
     6.6 Nature of Remedies. All Obligations of the Guarantor and rights of the
Administrative Agent and the Lenders expressed herein or in any other Loan
Document shall be in addition to and not in limitation of those provided by
applicable law. No failure to exercise and no delay in exercising, on the part
of the Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege
     6.7 Counterparts. This Guarantee may be executed in any number of
counterparts and by the different parties hereto on separate counterparts and
each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Agreement. Receipt
by telecopy of any executed signature page to this Guarantee or any other Loan
Document shall constitute effective delivery of such signature page.
     6.8 Severability. The illegality or unenforceability of any provision of
this Guarantee or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Guarantee or any instrument or agreement required hereunder.
     6.9 Entire Agreement. This Guarantee, together with the other Loan
Documents, embodies the entire agreement and understanding among the parties
hereto and supersedes all prior or contemporaneous agreements and understandings
of such Persons, verbal or written, relating to the subject matter hereof and
thereof and any prior arrangements made with respect to the payment by the
Guarantor of (or any indemnification for) any fees, costs or expenses payable to
or incurred (or to be incurred) by or on behalf of the Administrative Agent or
the Lenders.
     6.10 Successors; Assigns. This Guarantee shall be binding upon the
Guarantor, the Lenders and the Administrative Agent and their respective
successors and assigns, and shall inure to the benefit of the Guarantor, the
Lenders and the Administrative Agent and the successors and assigns of the
Lenders and the Administrative Agent. No other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Guarantee or any of the other Loan Documents. The
Guarantor may not

6



--------------------------------------------------------------------------------



 



assign or transfer any of its rights or Obligations under this Guarantee without
the prior written consent of the Administrative Agent.
     6.11 GOVERNING LAW. THIS GUARANTEE SHALL BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES.
     6.12 FORUM SELECTION; CONSENT TO JURISDICTION. ANY LITIGATION BASED HEREON,
OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS GUARANTEE SHALL BE BROUGHT
AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK OR IN THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED
THAT NOTHING IN THIS GUARANTEE SHALL BE DEEMED OR OPERATE TO PRECLUDE THE
ADMINISTRATIVE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY
OTHER JURISDICTION. THE GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO
THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY SUCH
LITIGATION AS SET FORTH ABOVE. THE GUARANTOR FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE
WITHIN OR WITHOUT THE STATE OF NEW YORK. THE GUARANTOR HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION
BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
     6.13 WAIVER OF JURY TRIAL. THE GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH
LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
ENFORCE OR DEFEND ANY RIGHTS UNDER THIS GUARANTEE AND ANY AMENDMENT, INSTRUMENT,
DOCUMENT OR AGREEMENT DELIVERED, OR WHICH MAY IN THE FUTURE BE DELIVERED, IN
CONNECTION HEREWITH AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED
BEFORE A COURT AND NOT BEFORE A JURY.
     6.14 Set-off. The Guarantor agrees that the Administrative Agent and each
Lender have all rights of set-off and bankers’ lien provided by applicable law,
and in addition thereto, the Guarantor agrees that at any time any Event of
Default exists, the Administrative Agent and each Lender may apply to the
payment of any Obligations, whether or not then due, any and all balances,
credits, deposits, accounts or moneys of the Guarantor then or thereafter with
the Administrative Agent or such Lender.
     6.15 Acknowledgements. The Guarantor hereby acknowledges that:
     (a) it has been advised by counsel in the negotiation, execution and
delivery of this Guarantee and the other Loan Documents to which it is a party;

7



--------------------------------------------------------------------------------



 



     (b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Guarantor arising out of or in connection with
this Guarantee or any of the other Loan Documents, and the relationship between
the Guarantor, on the one hand, and the Administrative Agent and the Lenders, on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor; and
     (c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Guarantor and the Lenders.
     (d) The Administrative Agent and the Lenders (i) have not made any
representations or warranties with respect to, (ii) do not assume any
responsibility to the Guarantor for, and (iii) have no duty to provide
information to the Guarantor regarding, the enforceability of any of the
Obligations or the financial condition of the Borrower. The Guarantor has
independently determined the creditworthiness of the Borrower and the
enforceability of the Obligations and until the Obligations are paid in full,
will independently and without reliance on the Administrative Agent or any
Lender continue to make such determinations.
     6.16 Release. Upon the Satisfaction Time, this Guarantee and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and the Guarantor hereunder shall terminate, all
without delivery of any instrument or performance of any act by any party.
     6.17 Reinstatement. This Guarantee shall remain in full force and effect
and continue to be effective should any petition be filed by or against the
Guarantor for liquidation or reorganization, should the Guarantor become
insolvent or make an assignment for the benefit of creditors or should a
receiver or trustee be appointed for all or any significant part of the
Guarantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Obligations, or any
part thereof, is, pursuant to applicable law, rescinded or reduced in amount, or
must otherwise be restored or returned by any obligee of the Obligations,
whether as a “voidable preference”, “fraudulent conveyance”, or otherwise, all
as though such payment or performance had not been made. In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.
     6.18 Deficiencies. The Guarantor expressly agrees that the Guarantor shall
be and remain liable for any deficiency remaining after foreclosure of any
mortgage or security interest securing the Obligations, whether or not the
liability of the Borrower or any other obligor for such deficiency is discharged
pursuant to statute or judicial decision.
(Signature page follows)

8



--------------------------------------------------------------------------------



 



          Each of the undersigned has caused this Guarantee to be duly executed
and delivered as of the date first above written.

                  FREIGHTCAR AMERICA, INC., as Guarantor    
 
           
 
  By:        
 
           
 
      Name: Kevin P. Bagby    
 
      Title: Vice President, Finance, Chief Financial Officer and Treasurer    
 
                BANK OF AMERICA, N.A., as Administrative Agent    
 
           
 
  By:        
 
           
 
      Name: Michael Brashler    
 
      Title: Vice President    

(Signature Page to Guarantee Agreement)

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
GUARANTOR INFORMATION

                  GUARANTOR   STATE OF   CHIEF EXECUTIVE       ORGANIZATIONAL ID
(exact legal name)   INCORPORATION   OFFICE   FEIN   NUMBER FreightCar America,
Inc.   Delaware   Two North Riverside Plaza Suite 1250
Chicago, IL 60606   25-1837219   3035779

S-3-1